DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 9,735,771) in view of Konstantinov (US 2013/0342262 – IDS).
Claims 1 and 4-9; Lu et al. disclose a method for achieving zero voltage switching in a switch mode power converter: providing first (261, 341) and second (262, 342) hybrid switching circuits electrically connected in series, the first hybrid switching circuit including a first wide bandgap device (e.g. GaN) that is parallel connected to a first silicon-based device (e.g. SI MOSFET), the second hybrid switching circuit including a second wide bandgap device (GaN) that is parallel connected to a second silicon-based device (SI MOSFET); activating the first silicon-based device for a first activation period (e.g. fig. 3); activating the second silicon-based device for a second activation period (fig. 3).
However, Lu et al. do not disclose activating the first wide bandgap device for a first duty cycle less than the first activation period to cover-up deactivation of the first silicon-based device at the conclusion of the first activation period; or, activating the second wide bandgap device for a second duty cycle less than the second activation period to cover-up deactivation of the second silicon-based device at the conclusion of the second activation period.
Konstantinov teaches a switching circuit having a silicon based device in parallel with a wide bandgap device; and, a controller for activating the first wide bandgap device for a first duty cycle less than the first activation period to cover-up deactivation of the first silicon-based device at the conclusion of the first activation period; as well as, activating the second wide bandgap device for a second duty cycle less than the second activation period to cover-up deactivation of the second silicon-based device at the conclusion of the second activation period in order to minimize switching loss and to bypass safe operation area limitations.
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was effectively filed to modify Lu et al. to include activating the first wide bandgap device for a first duty cycle less than the first activation period to cover-up deactivation of the first silicon-based device at the conclusion of the first activation period; or, activating the second wide bandgap device for a second duty cycle less than the second activation period to cover-up deactivation of the second silicon-based device at the conclusion of the second activation period in order to minimize switching loss and to bypass safe operation area limitations as taught by Konstantinov.

Claim 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0191021) in view of Konstantinov.
Claims 10-20; Zhao et al. disclose a hybrid device (and method) comprising: a first hybrid switching circuit (fig. 6A & fig. 5) and a second hybrid switching circuit (fig. 6A & fig. 5); each including a wide bandgap device that is parallel-connected to a silicon-based device; and a controller (not shown) connected to the hybrid switching circuits; wherein the first hybrid switching circuit and the second hybrid switching circuit are electrically connected to a power supply (VAC) at a common node (mid points); wherein the controller is configured to operate the first hybrid switching circuit and second hybrid switching circuit respectively according the following switching sequence: activate the silicon-based device (e.g. SI IGBT) for an activation period (fig. 9) and deactivate the silicon-based device (SI IGBT) while the wide bandgap device (SiC) is activated (fig. 9), wherein the first and second hybrid switching circuits are sequentially operated to convert an alternating current of the power supply into a link voltage for a power converter (e.g. fig. 5). Bridge (fig. 5).
However, Zhao et al. do not disclose activating the wide bandgap device for a predetermined duty cycle less than the activation period.
Konstantinov teaches a switching circuit having a silicon based device in parallel with a wide bandgap device; and, a controller for activating the first wide bandgap device for a first duty cycle less than the first activation period to cover-up deactivation of the first silicon-based device at the conclusion of the first activation period; as well as, activating the second wide bandgap device for a second duty cycle less than the second activation period to cover-up deactivation of the second silicon-based device at the conclusion of the second activation period in order to minimize switching loss and to bypass safe operation area limitations.
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was effectively filed to modify Zhao et al. to include activating the first wide bandgap device for a first duty cycle less than the first activation period in order to minimize switching loss and to bypass safe operation area limitations as taught by Konstantinov.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,225,196 Huang et al. disclose a rectifier with parallel switches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/           Primary Examiner, Art Unit 2896                           5/21/2022